Citation Nr: 1441033	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for lumbar spinal degenerative disc disease with posterior stabilization at L5-S1.

2. Entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to lumbar spinal degenerative disc disease with posterior stabilization at L5-S1.

3. Entitlement to service connection for right total hip arthroplasty.

4. Entitlement to service connection for contact dermatitis from concrete exposure (claimed as concrete poisoning).

5. Entitlement to service connection for depression, not otherwise specified, including secondary to lumbar spinal degenerative disc disease with posterior stabilization at L5-S1.

6. Entitlement to service connection for essential tremors of the hands, as a result of exposure to herbicides.

7. Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.

8. Entitlement to service connection for neuropathy of the hands, as secondary to diabetes mellitus, type II.

9. Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus, type II.

10. Entitlement to service connection for poor eyesight, as secondary to diabetes mellitus, type II.

11. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In light of recent medical evidence alluding to this possible causation relationship, the Board has amended the issue of service connection for depression to reflect a theory of secondary service connection as due to a claimed lumbar spine disorder, and is remanding this theory for consideration by the Agency of Original Jurisdiction (AOJ) in the first instance. See 38 C.F.R. § 3.310(a) (2014). 

The Virtual VA paperless claims processing system, apart from including the Veteran's representative's written brief presentation, contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System (VBMS) does not contain any documents.

The issues of service connection for lumbar spine degenerative disc disease, radiculopathy of the bilateral lower extremities, contact dermatitis, and depression, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The Veteran's right hip total arthroplasty is not shown by competent evidence to have had any etiological relationship to an incident of active military service.

2. The evidence does not establish that the Veteran had service within the territorial landmass of Vietnam, as to warrant application of the presumption of exposure to herbicides. His service in Korea likewise did not transpire during the requisite timeframe in which is legally recognized that service near the Korean Demilitarized Zone will warrant that same presumption. 

3. As service connection for diabetes mellitus, type II is being denied herein (given the non-application of the presumption of herbicide exposure), the additional claims for service connection for neuropathy of the hands, erectile dysfunction, or poor eyesight, each claimed as secondary to diabetes mellitus, type II, cannot be substantiated as a matter of law.



CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for right total hip arthroplasty. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria are not met to establish service connection for diabetes mellitus, type II, and essential tremors of the hands, both claimed as the result of exposure to herbicides. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3. The criteria are not met to establish service connection for neuropathy of the hands, erectile dysfunction, or poor eyesight, all claimed as secondary to diabetes mellitus, type II. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013);                              38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the claims being decided, the RO sent the Veteran notice letters in March 2010 that informed of what the evidence must show to substantiate a claim for service connection. The letters also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined. This letter was sent prior to the initial adjudication of the claims in December 2010 rating decision. For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case. The Veteran's service treatment records, service personnel records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims. The Veteran also provided lay statements from himself and others to support his claims. He has not identified any outstanding evidence that is pertinent to the issues being decided herein. The Veteran has not requested a hearing in conjunction with this matter.

Moreover, the record does not directly warrant affording a VA medical examination upon any of the issues being decided in this case. To the extent that several of these claims have been alleged as due to in-service Agent Orange exposure, as indicated below, this underlying hazardous exposure remains objectively unproven, thereby removing it as a viable theory of entitlement, and this regardless of whether the Veteran actually presently manifests the claimed medical conditions. Absent the possibility that said conditions may be causally related to service, there is no basis to obtain a VA examination addressing that very same subject. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). See also 38 C.F.R. § 3.159(c)(4) (2014). Likewise, the claims for service connection for any clinical condition as secondary to diabetes mellitus, itself alleged as due to Agent Orange exposure, cannot be substantiated logically without the underlying grant of service connection for diabetes mellitus, thereby removing the need for VA examination as to these averred disorders as well.
 
The Veteran has not made the AOJ or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain. Based on the foregoing,                 the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims being decided herein. Accordingly, the Board will proceed with appellate review. 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.    If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.            38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi,        381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Pertinent VA law provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). The exception to this rule is that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.
The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See Combee v. Brown, 34 F.3d 1039, 1044   (Fed. Cir. 1994).

Right Total Hip Arthroplasty

The Board has before it no substantial factual predicate upon which to tangibly link the Veteran's claimed right hip disorder with an incident of his active military service, and it follows that service connection for this condition must be denied. 

Essentially, while there is a qualifying disability of record, in that the Veteran underwent a right hip replacement in 2004, there simply does not exist tenable grounds upon which to consider the condition incurred or aggravated in service, or otherwise causally related thereto. The fundamental requirement of causal nexus remains unproven. See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Shedden, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). The Veteran did not have a documented right hip injury in service, nor has he alleged the same as he may competently do so under applicable law. Nor for that matter is there any post-service record of relevant symptomatology up until the right hip replacement in 2004, an interval of over 30 years and which may duly be considered as amongst those factors weighing against a causal nexus relationship to a claimant's military service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The Board has no competent indication that such is the precise case here, particularly when such a long-term condition is not disclosed by the 2004 operative report, nor any of the other contemporaneous medical records obtained. Furthermore, the Veteran has not otherwise identified any clear theory upon which his right hip condition may be considered a disability of service origin, as would necessitate further medical inquiry in this case.

Consequently, the element of causation not having been demonstrated, the instant claim must be denied. The preponderance of the evidence being unfavorable, VA's benefit-of-the-doubt doctrine does not apply under these circumstances. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   
Conditions Claimed as Due to Herbicide Exposure

The Board is constrained to deny the instant claims for service connection for diabetes mellitus, type II, as well as essential tremors of the hands, both claimed as due to herbicide exposure in service, inasmuch as the underlying fact of exposure to Agent Orange or any other form of herbicide during military service has not been established. 

Per applicable law, exposure to herbicides may be presumed to have occurred due to Vietnam service during the recognized Vietnam Era. The record does not objectively demonstrates this, however, as the Veteran's statements regarding Vietnam service have been at best, very conflicting, at first stating on his original formal claim (VA Form 21-526) that he served in Korea and had a "flyover" over Vietnam, and only later stating that he was "boots in the ground" in Vietnam. Actual service on the landmass of Vietnam is required to warrant the presumption of herbicide exposure. See again, 38 C.F.R. § 3.307(a)(6)(iii). When the Veteran was prompted to offer more details and background information regarding averred service in Vietnam, or other means of exposure to herbicides, by March 2010 RO correspondence, he did not respond. Likewise, an informational request to the National Personnel Records Center (NPRC) did not disclose any further documentation indicative of Vietnam service. Given in particular the Veteran's nonresponse to the RO's inquiry, at this stage there is no basis for conducting further inquiry into the location of his service and whether it involved being present in Vietnam during the Vietnam Era. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Moreover, whereas the Veteran did have service in Korea, and there are circumstances under which service in proximity to the Korean Demilitarized Zone (DMZ) will warrant the presumption of herbicide exposure, the precise dates during which the Veteran served in Korea do not correspond to when this presumption is available, that is for specific designated units present near the Korean DMZ between April 1, 1968, and August 31, 1971. See 38 C.F.R. § 3.307(a)(6)(iv). 

Aside from the Veteran's allegation of herbicide exposure, there is no other stated theory of recovery which substantiates his claim, including on any claimed direct relationship to an incident of service. 

Accordingly, the claims for service connection for diabetes mellitus, type II and essential tremors of the hands are being denied.

Conditions Claimed as Secondary to Diabetes Mellitus

Inasmuch as service connection has been denied for the claimed condition of diabetes mellitus, type II, it necessarily follows that the derivative claims for secondary service connection as premised on that underlying disability likewise cannot be granted. It is for this reason that the issues of service connection for neuropathy of the hands, erectile dysfunction, and poor eyesight, all claimed as secondary to diabetes mellitus, type II, and not on any other ground, now cannot be substantiated. These claims must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the disposition of a claim is based on the applicable law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law).


ORDER

Service connection for right total hip arthroplasty is denied.

Service connection for essential tremors of the hands, as a result of exposure to herbicides, is denied.
Service connection for diabetes mellitus, type II, as a result of exposure to herbicides, is denied.

Service connection for neuropathy of the hands, as secondary to diabetes mellitus,   is denied.

Service connection for erectile dysfunction, as secondary to diabetes mellitus, type II, is denied.

Service connection for poor eyesight, as secondary to diabetes mellitus, type II,            is denied.


REMAND

While the Board regrets the inherent delay, the additional claims on appeal require further development and are being remanded. 

On the claim for service connection for a lumbar spine disorder, the Veteran already underwent VA Compensation and Pension examination, but the opinion on causation was inadequate.

Likewise, the Board must remand the claims for service connection for radiculopathy to the bilateral lower extremities, and for depression, as these are      in part premised upon a secondary etiological relationship to the back disorder, and are therefore inextricably intertwined with that claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Regarding service connection for contact dermatitis from concrete exposure, the opinion on direct causation offered pursuant to a June 2010 VA Compensation and Pension examination was based in significant part on review of pertinent findings on health informational websites, rather than on independent medical judgment, with consideration of the specific facts of the veteran's case. 

Finally, the disposition of the TDIU claim is intertwined with all matters presently still on appeal, pending any ensuing grant of service connection.

Accordingly, these claims are REMANDED for the following action:

1. Forward the claims folder to the examiner who conducted the VA examination of June 2010 and obtain a supplemental opinion. The examiner is requested to again indicate whether it is at least as likely as not (a 50 percent or more probability) that the Veteran has a current back disorder, previously diagnosed as lumbar spinal degenerative disc disease with posterior stabilization at L5-S1, that was incurred in or is otherwise etiologically related to an incident of his active military service.                 In providing the requested opinion, the VA examiner is reminded to consider that simple notation of use of a back brace on service entrance generally is not to be deemed indicative of pre-existing disability per se, meaning that the Veteran is legally entitled to the presumption of soundness (under 38 U.S.C.A. § 1111). As such, the only dispositive question in this instance is whether the Veteran's lumbar spine disorder was initially incurred in service, and not one of whether it had its origin prior to service. 
The VA examiner should provide a complete and thorough explanation opinion based on the medical facts of this veteran's case as well as pertinent medical principles or literature and how such relate specifically to this Veteran's case.  If the June 2010 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

2. Also schedule the Veteran for another examination, preferably with a dermatologist, and to the extent possible during a flare-up of his contact dermatitis condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Provided that a current dermatological diagnosis applies, then please opine whether the diagnosed condition at least as likely as not (50 percent or greater probability) was incurred during or is otherwise etiologically related to the Veteran's active military service. The VA examiner is directed that a prior such examination was completed in June 2010; however, unlike that evaluation, which was premised primarily on view of internet health information resources, a thorough independent medical basis must be given for the conclusion reached.

All the examiners should include in the examination report an explanation opinion based on the medical facts of this veteran's case as well as pertinent medical principles or literature and how such relate specifically to this Veteran's case. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain based on the medical principles and fact of this case why it is not feasible to provide a medical opinion.

3. After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. The Veteran's cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


